                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                  AMARILLO DIVISION

THOR CASTILLO,                                   §
                                                 §
       Petitioner,                               §
                                                 §
v.                                               §            2:18-CV-200-M-BR
                                                 §
DIRECTOR,                                        §
Texas Department of Criminal Justice,            §
Correctional Institutions Division,              §
                                                 §
       Respondent.                               §

                          ORDER WITHDRAWING FINDINGS,
                        CONCLUSIONS AND RECOMMENDATION

       On March 5, 2020, the undersigned United States Magistrate Judge entered Findings,

Conclusions and a Recommendation to the United States District Judge, recommending therein

that the petition for a writ of habeas corpus filed by Petitioner be dismissed without prejudice for

failure to exhaust his state remedies prior to filing his federal application. (ECF 24). On April 21,

2020, the Court granted Petitioner’s motion to stay and abate these proceedings to allow him to

file his state writ of habeas corpus. (ECF 32). The stay has now been lifted. (ECF 38). Based upon

the foregoing, this Court hereby WITHDRAWS its Findings, Conclusions and Recommendation

to dismiss Petitioner’s habeas application. (ECF 24).

       IT IS SO ORDERED.

       ENTERED June 18, 2021.
